Case 20-12232-pmm       Doc 32    Filed 03/23/21 Entered 03/23/21 11:17:03          Desc Main
                                 Document      Page 1 of 1



                       UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF PENNSYLVANIA

IN RE:                                               :    Chapter 13
                                                     :
       Willet Walter Thomas,                         :
                                                     :    Bky. No. 20-12232 PMM
                     Debtor.                         :
                                                     :

       AND NOW, upon consideration of the Debtor’s Objection to Claim Number 6 filed by

Petra Holdings LLC (doc. no. 20, the “Objection”);

       AND following a hearing on the Objection and for the reasons stated in the

accompanying Memorandum Opinion:

       It is hereby ORDERED that the Objection is overruled.




Date: March 23, 2021                        _________________________________________
                                    PATRICIA M. MAYER
                                    U.S. BANKRUPTCY JUDGE
